Citation Nr: 1236837	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  11-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  By a February 2005 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of this decision and of his appellate rights by letter dated February 10, 2005.  He did not appeal.

2.  Evidence received since the February 2005 rating decision, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate these claims, and presents a reasonable possibility of doing so.

3.  The Veteran has bilateral hearing loss that is as likely as not a result of noise exposure during active military service.

4.  The Veteran has recurring tinnitus that is as likely as not related to his military service.



CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen these previously denied claims of service connection for hearing loss and tinnitus has been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has bilateral hearing loss incurred in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.655.

4.  Resolving reasonable doubt in his favor, the Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting service connection for bilateral hearing loss and tinnitus, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.


II.  New and material evidence

The Veteran claims that his bilateral hearing loss was incurred during military service as a consequence of noise exposure.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

In general, RO decisions become final if a notice of disagreement is not received within one year of the notice of the decision or no new and material evidence is received during that period. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision makers, that was not of record at the time of the last final disallowance (on any basis) of the claim, and that is not merely cumulative of other evidence that was then of record.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Further, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."   Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. §3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the new evidence qualifies as new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This standard is meant to create a low threshold that enables, rather than precludes, reopening.  

Additionally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially filed a claim of service connection for bilateral hearing loss and tinnitus in May 2003.  By a decision dated in January 2004, the RO denied these claims.  The Veteran was notified of this decision and of his appellate rights by letter dated January 15, 2004.  Within one year of that determination, he submitted a private audiogram dated December 2, 2004 from EarMaster.  Therefore, the RO readjudicated the claims in a February 2005 rating decision, finding that the evidence did not show that his hearing loss and tinnitus were caused by his military service.  The Veteran was notified of this decision and of his appellate rights by letter dated February 10, 2005.  The Veteran did not file a notice of disagreement with respect to this decision.  Moreover, new and material evidence was not received within one year of that decision.  Therefore, the February 2005 RO decision became final.  38 U.S.C.A. § 7105(c).

The Veteran filed to reopen this claim in March 2010.  When the RO initially denied the Veteran's claim for service connection for hearing loss and tinnitus in January 2004, the RO indicated that he did not have an event or injury in service that could have given rise to his hearing loss, namely that he did not show that he had significant noise exposure in service.  The evidence on file at the time of the January 2004 and February 2005 rating decisions included a VA audiological examination dated in December 2003, records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, and a hearing test from EarMaster, dated in December 2004.  The extant portion of the Veteran's STRs was also considered.  Applying the standards and regulations in existence at that time, the RO found that he had not shown that he had hearing loss or tinnitus that originated in or was related to military service.

In the present case, the Veteran's service treatment records (STRs) were damaged and partially destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  Photocopies of two treatment records, one apparently singed, were submitted in lieu of the original documents, which were too moldy and brittle to be associated with the claims file.  In addition to these two records, which are unrelated to hearing loss or tinnitus, one page of the Veteran's separation examination report from service is also extant.  This examination report, dated in February 1956, indicated that the Veteran had a whispered voice test with normal results, but did not have an audiometric evaluation at the time of his departure from service.

In March 2010, the Veteran filed to reopen these claims of service connection for hearing loss and tinnitus.  These claims were denied in the June 2010 rating decision on appeal.  Since the last final rating decision in February 2005, new evidence has been received, including treatment records from the Oklahoma City VAMC dated through January 2011 and a hearing test from Advanced Hearing Aids and Audiology Associates in Duncan, Oklahoma, dated in September 2011.  In addition, the Veteran has submitted several lay statements that relate to the origins and etiology of his hearing loss and tinnitus.  In sum, the records generally show a continuing, and worsening, hearing impairment over time.

In his prior claim, the VA examiner in December 2003 assumed that the Veteran did not have significant noise exposure in service as he was a truck driver during service, and quoted the Veteran as saying that "there wasn't much" loud noise exposure in service.  The RO denied this claim previously in part because of this evidence that the Veteran did not have loud noise exposure during service.  In the present claim, however, the Veteran's lay statements indicate that he was a combat engineer and truck driver, and that he worked around loud noises, including gunfire and mortar explosions during training exercises.  He also indicated that he complained of hearing problems during service and received medical treatment.  As noted above, for purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Because evidence has been submitted in the form of lay testimony that the Veteran had loud noise exposure during his military service, this claim will be reopened.  In particular, new evidence has been received relating to an element of entitlement not shown in his prior claim-namely, the occurrence of an event or injury during service that could have resulted in a hearing impairment.


III.  Service Connection for Hearing Loss

The Veteran claims that his bilateral hearing loss was incurred during active military service and has continued since that time.

As noted, the Veteran's extant STRs include a single page of his separation examination, in which he was reported to have a normal whispered voice test.  The record contains no other audiometric evaluations taken during service.

His VA compensation examination in December 2003 recorded the following values, with pure tone thresholds measured in decibels (dB) and frequency measured in Hertz (Hz):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
60
70
LEFT
15
20
55
55
70

This test resulted in a four-average frequency of 59 dB in the right ear and 50 dB in the left ear.  Maryland CNC speech recognition scores were 76 percent in the right ear and 88 percent in the left ear.  The physician indicated that the Veteran had sloping mild to severe sensorineural hearing loss in the right ear above 750 Hz, and in the left ear above 1500 Hz.  She ultimately opined that the hearing loss was less likely than not the result of service because the Veteran was a truck driver stateside and never served in combat.  In addition, at his own admission he did not have any significant noise exposure during service and had a lot of exposure driving diesel trucks after service for over thirty years.  She also indicated that he had normal hearing according to the whispered voice test done at separation from service in February 1956.

In December 2004, the Veteran had a private hearing test performed by Ear Master, the results of which are partially in graphical form (at 3000 Hz and above).  The test revealed, in table form, results in the right ear of 30 dB (500 Hz), 35 dB (1000 Hz), 70 dB (200 Hz), and in the left ear, 25 dB (500 Hz), 25 dB (1000 Hz), and 60 dB (2000 Hz).  The graphical results are, in the right ear, 65 dB (3000 Hz) and 70 dB (4000 Hz), and, in the left ear, 60 dB (3000 Hz) and 70 dB (4000 Hz).

The Veteran was fitted for hearing aids in February 2004.  He had an audiometric evaluation in November 2008 at the Oklahoma City VAMC that recorded the following values:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
55
60
65
LEFT
15
25
55
55
60

Maryland CNC speech discrimination scores were 88 percent in the right ear and 92 percent in the left ear.  The audiologist indicated that there was little change between this test and the earlier December 2003 test.

The Veteran had an additional audiometric evaluation in September 2010 that reported the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25 (55)
65
70
65
LEFT
15
15 (55)
60
60
55

Maryland CNC speech discrimination scores were 88 percent in each ear.  The pure tone thresholds at 1000 Hz were masked.  The audiologist again noted that the Veteran did not have significant threshold shift in either ear from his prior tests.

A final test was performed by Advanced Hearing Aids and Audiology Associates in September 2011.  This test is reported in graphical form.  The results are estimated to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
(55)
60
70
70
LEFT
20
30
55
60
65

His Maryland CNC speech discrimination scores were 72 percent in the right ear and 76 percent in the left ear.

For several reasons, the VA examination in December 2003 is not fully persuasive in its conclusions that the Veteran's hearing loss was less likely than not attributable to his military service.  First, the examiner may have misstated the nature of the Veteran's military service.  She stated that he "served in the Army in combat engineers as a truck driver," and indicated that he reported having only minimal noise exposure during service.  The Veteran's lay statements indicated, however, that he was exposed to gun and mortar fire during training and he was subjected to loud noise as a combat engineer and was never supplied any kind of hearing protection.  The examiner indicated that the Veteran was a truck driver for over thirty years after his military service, and was exposed to loud noise without hearing protection.  She did not indicate why he would have been exposed to loud noise as a truck driver after service, but not as a truck driver during service.  

Second, the examiner understated the Veteran's length of military service.  On the final page of her report, the examiner stated that the Veteran was in the military from August 1955 to February 1956, a total of six months.  In reality, the Veteran was in the service for two years.  By understating his time in service, the examiner may have underestimated his level of noise exposure during service.

Third, the examiner relied on the Veteran's whispered voice test upon leaving service in lieu of an audiometric evaluation.  She wrote that the test "showed he could hear at 15 feet to either side and that is in part why I made the conclusion [that] it is less likely than not that this is a service-connected hearing loss."  A whispered voice test, however, is not pure tone-specific.  As a consequence, the whispered voice test is not determinative of whether, at the time he left service, the Veteran had the pattern of sensorineural hearing impairment that is now manifested.

Finally, the Board will reconcile the Veteran's inconsistent statements about his noise exposure during military service in favor of the Veteran.  He apparently reported to the examiner that "there wasn't much" noise exposure during service, but his subsequent statements indicate that he was exposed to gun and artillery fire as well as other noise during service, particularly during training.  Given the nature of training and the general job description of a combat engineer, this is a reasonable inference that may be made in his favor.  As a consequence, the Board credits his more recent statements over the VA examination to find that he did have noise exposure during his military service.

The Board finds that it is at least as likely as not that the Veteran's hearing loss had its origins in his military service.  First, the Board credits his statements that he had loud noise exposure in service as consistent with the limited information available about his job duties and the nature of military training.  Second, the 1973 fire at the NPRC rendered most of his service records unavailable.  In a lay statement dated in June 2003, the Veteran indicated that he went to the infirmary during service for treatment of a hearing problem, and he reported subjective hearing loss to the examiner upon his discharge from service.  Because of the unavailability of his service records, there is no way to corroborate these reports.  Finally, it is also clear that the Veteran's hearing impairment is significant, stable, and long-standing, as the available records suggest.  The evidence is simply insufficient to show, one way or the other, whether this hearing impairment had its origins in military service.  Resolving reasonable doubt in the Veteran's favor, it is as likely as not that it did.

For the reasons stated above, the Veteran's current hearing impairment is determined to be service connected.  As a consequence, this claim is granted.

IV.  Service Connection for Tinnitus

The Veteran also claims that his tinnitus was incurred during his active military service and has persisted since that time.  

Subjective tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  By definition, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Diagnostic Code 6260 provides just a single 10 percent disability rating for recurrent tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2); Smith v. Nicholson, 19 Vet. App. 63 (2005).  For this rating, the tinnitus need only be recurrent; it need not be constant.  As the Court reasoned in Smith, tinnitus arises in the brain rather than the ears, and is a condition of the central nervous system.  Smith, 19 Vet. App. at 69-70.

In an audiological evaluation dated in December 2004 at EarMaster, the Veteran reported intermittent tinnitus with increasing intensity.  The tinnitus was "clearly bothersome" and he described it as a "ringing" sound.  He also indicated that his hearing aids do not cure the tinnitus and only had a masking effect on the ringing.

The VA audiological evaluation performed in December 2003 indicated that the Veteran only had tinnitus in the left ear and matched to tones at 250 Hz at 20 dB, which was very low-frequency and very low in severity.  For the reasons stated with respect to hearing loss, however, the VA examination's ultimate conclusions that the tinnitus did not originate in service are premised on a mischaracterization of the Veteran's military service and for that reason are not fully probative.

In September 2011, the Veteran had a private audiological evaluation performed at Advanced Hearing Aids and Audiology Associates.  In this examination, the Veteran was reported to have ringing in both ears, which is consistent with his statement in December 2004 that "both ears ring and ache."  A Veteran is competent to testify to in-service noise exposure, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Because the Veteran is competent to recognize whether he has ringing in his ears, these statements are fully probative as to the existence of a present condition of tinnitus.

Above, the Board found that the VA examination dated in December 2003 was not fully probative because it understated the duration of the Veteran's military service and may not have adequately represented his noise exposure.  In addition, the Board also made the finding that he had noise exposure during service as a result of training and the general duties of a combat engineer.  His treatment records show reports and treatment of tinnitus, and he reported that the tinnitus appeared to be in the "mid-high" frequency range (1000 Hz to 4000 Hz).  He also reported that his hearing aids do not prevent or cure subjective tinnitus, a condition which the Veteran is competent to identify.  As with hearing loss, it is as likely as not that the Veteran's tinnitus had its origins in his military service.

For these reasons, because the most probative medical and lay evidence establishes that it is as likely as not that the Veteran has tinnitus that had its origins in military service, service connection is granted for the claimed disability.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


